DISMISS; Opinion Filed April 4, 2013.




                                            S In The
                                        Court of Appeals
                                 Fifth District of Texas at Dallas

                                         No. 05-13-00024-CV

                                 AMY LOSMAN, Appellant
                                          V.
                             KAREN AND LANE BAKER, Appellees

                         On Appeal from the County Court at Law No. 6
                                     Collin County, Texas
                             Trial Court Cause No. 006-00570-2012

                                 MEMORANDUM OPINION
                           Before Justices Bridges, FitzGerald, and Myers
                                     Opinion by Justice Myers
        The filing fee in this case is past due. By postcard dated January 7, 2013, we notified appellant

the $175 filing fee was due. We directed appellant to pay the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal. Also by postcard dated

January 7, 2013, we notified appellant that her docketing statement had not been filed. We directed

appellant to file a docketing statement within ten days. We cautioned appellant that failure to do so might

result in the dismissal of this appeal. To date, appellant has not paid the filing fee, filed a docketing

statement, or otherwise corresponded with the Court regarding the status of this appeal.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).



                                                         /Lana Myers
                                                         LANA MYERS
130024F.P05                                              JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

AMY LOSMAN, Appellant                                 On Appeal from the County Court at Law
                                                      No. 6, Collin County, Texas
No. 05-13-00024-CV         V.                         Trial Court Cause No. 006-00570-2012.
                                                      Opinion delivered by Justice Myers.
KAREN AND LANE BAKER, Appellees                       Justices Bridges and FitzGerald
                                                      participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellees KAREN AND LANE BAKER recover their costs of this
appeal from appellant AMY LOSMAN.


Judgment entered this 4th day of April, 2013.




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE




                                                –2–